Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sang et al. (“Follow on-based optimization of the biphenyl-DAPYs as HIV-1 nonnucleoside reverse transcriptase inhibitors against the wide-type and mutant strains,” Bioorganic Chemistry, May 2019, Vol. 89, 102974).
Sang et al. discloses a series of biphenyl-substituted thiophene[3,2-d]pyrimidine compounds as  HIV-1 nonnucleoside reverse transcriptase inhibitors against the wide-type and mutant strains. The compounds have general structure of 
    PNG
    media_image1.png
    148
    167
    media_image1.png
    Greyscale
, which are made  by a series of synthetic steps as shown below: 
    PNG
    media_image2.png
    380
    431
    media_image2.png
    Greyscale
See, particularly, the abstract, page 2, and tables 1-3 at page 3. 
Note, claims 2-7 are construed as product by process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In instant case, the claimed products, the biphenyl-substituted thiophene[3,2-d]pyrimidine compounds, are the same, regardless the process of making the compounds.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaginian et al. (US 2009/0162319 A1).
Shaginian et al. teach HIV reverse transcriptase inhibitors with general formula (I) of 
    PNG
    media_image3.png
    132
    154
    media_image3.png
    Greyscale
. See, paragraphs [0006] to [0020]. In one embodiment, the compounds have general formula (IF): 
    PNG
    media_image4.png
    141
    165
    media_image4.png
    Greyscale
.  See, paragraphs [0028] to [0034]. Specifically disclosed compounds include 
    PNG
    media_image5.png
    221
    194
    media_image5.png
    Greyscale
, which is within the scope of general formula (I) recited in claim 1. See, page 19. Shaginian et al. further disclose pharmaceutically acceptable salt of the compounds, such as hydrochloride, fumarate, citrate, or tosylate  salt, pharmaceutical composition comprising the same, and method of using the same for treating HIV, AIDS or related disorders. See, particularly, the abstract, paragraphs [0246], [0263], [0271], and [0276]. Note, claims 2-7 are construed as product by process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In instant case, the claimed products, the biphenyl-substituted pyrrolo[3,2-d]pyrimidine compounds, are the same, regardless the process of making the compounds.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (“Follow on-based optimization of the biphenyl-DAPYs as HIV-1 nonnucleoside reverse transcriptase inhibitors against the wide-type and mutant strains,” Bioorganic Chemistry, May 2019, Vol. 89, 102974) in view of Shaginian et al. (US 2009/0162319 A1).
Sang et al. discloses a series of biphenyl-substituted thiophene[3,2-d]pyrimidine compounds as  HIV-1 nonnucleoside reverse transcriptase inhibitors against the wide-type and mutant strains. The compounds have general structure of 
    PNG
    media_image1.png
    148
    167
    media_image1.png
    Greyscale
, which are made  by a series of synthetic steps as shown below: 
    PNG
    media_image2.png
    380
    431
    media_image2.png
    Greyscale
See, particularly, the abstract, page 2, and tables 1-3 at page 3. 
Sang et al. do not teach expressly a pharmaceutical acceptable salts, such as hydrochloride, acetate, citrate, or tosylate salt, and method of using the same for treatment of AIDS.
However, Shaginian et al. teach that such salts are commonly used in the art as pharmaceutical acceptable salts. See, particularly, paragraphs [0244] to [0246].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a pharmaceutical acceptable salt of the biphenyl-substituted thiophene[3,2-d]pyrimidine compounds disclosed by Sang et al. and to make a pharmaceutical composition comprising the same, and to use the same for treating AIDS.
A person of ordinary skill in the art would have been motivated to make a pharmaceutical acceptable salt of the biphenyl-substituted thiophene[3,2-d]pyrimidine compounds disclosed by product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In instant case, the claimed products, the biphenyl-substituted pyrrolo[3,2-d]pyrimidine compounds, are the same, regardless the process of making the compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627